REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,377,006 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Status of the Claims
	The preliminary amendment filed January 12, 2020 has been entered. The status of the claims is as follows:
Claims 1 and 13 are original, amended claims.
Claims 10-12 are original claims.
Claims 1-9, 14-21 are original claims, dependent upon original amended claims
Claims 22-47 are new claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 1 of claim 12, “a dilator” is claimed.  It is unclear if this refers to the same dilator in claim 10, line 2 or a second dilator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 22, 23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 7,922,696 (“696 patent”) in view of Brimhall et al (EP0806221) (“Brimhall ‘221”).  Claims 10-18 of the ‘696 patent claims all of the . 
Claims 13-21, 35, 36 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 7,922,696 in view of Brimhall et al (EP0806221) (“Brimhall ‘221”).  Claim 10-18 of the ‘696 patent claims all of the elements in claims 13-21 of the present reissue, including a needle section, a medical article section (dilator portion), and a locking mechanism, except for the needle tip forming an opening and the needle body side wall defining at least one side opening therein.  Brimhall ‘221 discloses an access device comprising a needle portion comprising an elongated needle body 40 with a sharp distal tip 49 and a needle hub 41.  The needle body includes an opening at the sharp distal tip and the sidewall defines a side opening 42. Figs. 5, 6.  “Notches 42 and 43 allow blood to flow therethrough and into the annular space between needle 40 and catheter 20. This allows the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10, 11, 13, 14, 15, 21-27, 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brimhall et al (WO 01/23028) (“Brimhall ‘028”) in view of Brimhall ‘221.  Regarding claims 1, 10, 11, 13, 21-23, 35, 36, Brimhall discloses an access device comprising a needle section 30 including an elongated body 31 with a sharp distal tip (pg. 5, lines 17-18) forming an opening, and a needle hub 34 at the proximal end of the Regarding claims 2, 3, 10, 14, 15, 24, 27, 37 and 40, the locking mechanism comprises a receptacle (side hole) 37 formed on the outer surface of the needle body, and a tang (arm) 51, extending from the inner surface of the tube hub and biased toward the receptacle and biased towards the locked position.  Regarding claims 9 and 21, the tang is configured to move in a direction generally transverse to the longitudinal axis of the needle body. (Compare Figs. 3 and 4).  Regarding claims 25, 26, 38 and 39, the locking mechanism defines a hole and an opening through which the needle body passes.  Fig. 3. 

Claims 1, 2, 4, 9-14, 16, 21-26, 30, 35-40 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal (2003/0153874) and Woehr et al (6,117,108).  Regarding claims 1, 10, 11, 13, 21-24, 35, 36, Tal discloses an access device comprising a KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396.  Regarding claims 2, 4, 14, 16, 24 and 40, the locking mechanism of Woehr comprises a receptacle 60 formed on the outer surface of the needle and a tang (arm) 118 biased toward the receptacle. The receptacle may comprise an annular groove. Fig. 7A.  Regarding claim 12, the side hole 172 in the dilator may aligned with the side opening 149 in the needle, depending on the position of the dilator relative to the needle.  Regarding claims 9 and 21, the tang is configured to move in a direction generally transverse to the longitudinal axis of the needle body. Regarding claims 25, 26, 38 and 39, the locking Regarding claims 30 and 43, the access device of Tal further comprises a sheath section 160 comprising a sheath 162 and a sheath hub 30.  

Claims 31-34 and 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tal (2003/0153874) and Woehr et al (6,117,108) as applied to claims 1 and 13 above, and further in view of Kraus (6,641564). Regarding claims 31-33 and 44-46, the combination of Tal and Woehr does not include a pair of wings coupled to the sheath and is removable from a portion of the sheath hub.  Kraus discloses an access device 100 comprising a needle 300, needle hub 302, a dilator 120, a dilator hub 126 and a sheath 140 connected to a sheath hub. The sheath is splittable away from instruments and removable from the instruments without damage to the instruments.  The hub includes a pair of wings 220 to facilitate splitting of the sheath.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the sheath and sheath hub of the access device of Tal and Woehr, with that of Kraus, so that the sheath may be easily removed using the wings without damage to the instrument.   Regarding claims 34 and 47, Kraus discloses that it is well known to use a guidewire within the needle to aid insertion of the access device. See Background of the Invention.  It would have been obvious to one of ordinary skill in the art to use a guidewire to aid in insertion of the access device of Tal and Woehr, in view of the teaching of Kraus, in order to perform the Seldinger technique. 

Allowable Subject Matter
Claims 5-8, 17-20, 28, 29, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 because they include the following reference character(s) not mentioned in the description: 130 (Fig 8A) and 171 (Fig. 13D).  Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.173(b)-(g) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims and drawings must comply with 37 CFR 1.173(b)-(g). 
Specification
Applicant is notified that any subsequent amendment to the specification, claims and drawings must comply with 37 CFR 1.173(b)-(g). 
The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a) All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).

c) Applicant must indicate the precise point where each amendment is made. 
d) All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for      amendments submitted on compact discs (§§ 1.96 and 1.821(c)).
Claims
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 

i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
Drawings
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee:/gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 8,377,006; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.